Citation Nr: 1038411	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
radiculopathy of the right hand and arm secondary to service-
connected arthritis and spinal stenosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for the right arm and hand radiculopathy and 
assigned a 10 percent evaluation, effective June 30, 2008-the 
date on which the Veteran filed his claim.  During the appeal 
period, in a June 2009 rating decision, the Veteran's right arm 
and hand radiculopathy was increased to 30 percent, again 
effective June 30, 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has argued on appeal that his right shoulder, arm, 
and hand should be separately rated, and that a 30 percent 
evaluation for the complete loss of his right arm and hand does 
not adequately reflect the severity of his disability.

The Veteran's right arm and hand radiculopathy was rated as 30 
percent disabling under Diagnostic Code 8517, for moderate 
incomplete paralysis of the median nerve, in the June 2009 rating 
decision.  However, in the statement of the case issued the same 
day, it appears that the Veteran's right arm and hand 
radiculopathy was rated as analogous to complete paralysis of the 
musculocutaneous nerve, under Diagnostic Code 8517.  

The Veteran underwent VA examinations in July 2008 and May 2009; 
however, neither of these examinations specifically addressed 
what nerve or nerves are affected by the Veteran's right arm and 
hand radiculopathy.  Given that the VA examiner noted that the 
Veteran's entire arm was effected and the Veteran has argued that 
multiple nerves may be involved, the Board finds that a new 
examination is necessary in this case in order to properly 
evaluate the Veteran's service-connected right arm and hand 
radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (a VA examination must be based on an accurate factual 
premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA peripheral 
nerve examination in order to determine the 
current nature and severity of his service-
connected right arm and hand radiculopathy.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted and the 
results reported in detail.  

After examination of the Veteran and review 
of the claims file, the VA examiner should 
specifically comment on the following:

(a)	Identify the nerve or nerves are 
affected by the Veteran's radiculopathy, 
such as: the musculospiral (radial) nerve; 
the median nerve; the ulnar nerve; the 
musculocutaneous nerve; the circumflex 
nerve; and/or, the long thoracic nerve.  

(1)	If the VA examiner determines 
that the Veteran's musculospiral 
(radial) nerve is involved in his 
radiculopathy, the VA examiner should 
state whether the paralysis is 
complete or incomplete.  If 
incomplete, the VA examiner should 
state whether the symptomatology is 
moderate or severe in degree.  

In addressing whether the Veteran's 
paralysis is complete, the VA 
examiner should specifically address 
the following symptoms:  drop of hand 
and fingers, wrist and fingers 
perpetually flexed, the thumb 
adducted falling within the line of 
the outer border of the index finger; 
inability to extend hand at wrist, 
extend proximal phalanges of fingers, 
extend thumb, or make lateral 
movement of wrist; supination of 
hand, extension and flexion of elbow 
weakened, the loss of synergic motion 
of extensors impairing the hand grip 
seriously; and total paralysis of the 
triceps occurring only as the 
greatest rarity.

(2)	 If the VA examiner determines 
that the Veteran's median nerve is 
involved in his radiculopathy, the VA 
examiner should state whether the 
Veteran's paralysis is complete or 
incomplete.  If incomplete, the VA 
examiner should state whether the 
symptomatology is moderate or severe 
in degree.  

In addressing whether the Veteran's 
paralysis is complete, the VA 
examiner should specifically address 
the following symptoms:  inclination 
of the hand to the ulnar side with 
the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, and the thumb in the plane 
of the hand (ape hand); incomplete 
and defective pronation of the hand 
with the absence of flexion of the 
index finger, feeble flexion of the 
middle finger, inability to make a 
fist, and index and middle fingers 
that remain extended; inability to 
flex the distal phalanx of the thumb 
with defective opposition and 
abduction of the thumb at right 
angles to the palm; weakened flexion 
of the wrist; and pain with trophic 
disturbances.

(3)	 If the VA examiner determines 
that the Veteran's ulnar nerve is 
involved in his radiculopathy, the VA 
examiner should state whether the 
Veteran's paralysis is complete or 
incomplete.  If incomplete, the VA 
examiner should state whether the 
symptomatology is moderate or severe 
in degree.  

In addressing whether the Veteran's 
paralysis is complete, the VA 
examiner should specifically address 
the following symptoms:  the 
"griffin claw" deformity due to 
flexor contraction of the ring and 
little fingers, very marked atrophy 
in the dorsal interspace and thenar 
and hypothenar eminences; loss of 
extension of the ring and little 
fingers, inability to spread the 
fingers (or reverse), inability to 
adduct the thumb; and weakened 
flexion of the wrist.

(4)	If the VA examiner determines 
that the Veteran's musculocutaneous 
nerve is involved in his 
radiculopathy, the VA examiner should 
state whether the Veteran's paralysis 
is complete or incomplete.  In 
addressing whether the Veteran's 
paralysis is complete, the VA 
examiner should specifically address 
the following symptoms:  weakness but 
not loss of flexion of the elbow and 
supination of forearm.

(5)	If the VA examiner determines 
that the Veteran's circumflex nerve 
is involved in his radiculopathy, the 
VA examiner should state whether the 
Veteran's paralysis is complete or 
incomplete.  If incomplete, the VA 
examiner should state whether the 
symptomatology is moderate or severe 
in degree.  

In addressing whether the Veteran's 
paralysis is complete, the VA 
examiner should specifically address 
the following symptoms:  abduction of 
the arm is impossible, outward 
rotation is weakened, and the muscles 
supplied are deltoid and teres minor.

(6)	If the VA examiner determines 
that the Veteran's long thoracic 
nerve is involved in his 
radiculopathy, the VA examiner should 
state whether the Veteran's paralysis 
is complete or incomplete.  In 
addressing whether the Veteran's 
paralysis is complete, the VA 
examiner should specifically address 
the following symptoms:  inability to 
raise arm above shoulder level, 
winged scapula deformity.

(b)	If the VA examiner determines that 
multiple nerves are involved, he or she 
should address whether the symptomatology 
manifested for each affected nerve is 
distinct from the Veteran's other 
symptomatology and, if so, should 
specifically address each distinctly noted 
symptomatology for each affected nerve as 
noted above.  

If such is not distinct, then the VA 
examiner should state whether the 
Veteran's upper, middle, or lower 
radicular groups are involved and to what 
extent such are involved, including 
incomplete and complete paralysis of those 
radicular groups.

(1)	If the VA examiner determines 
that the upper radicular (fifth 
and sixth cervicals) group is 
involved, he or she should state 
whether the paralysis is complete 
or incomplete.  If incomplete, the 
VA examiner should state whether 
the symptomatology is moderate or 
severe.

In addressing whether paralysis is 
complete, the VA examiner should 
specifically address the following 
symptoms:  all shoulder and elbow 
movements are lost or severely 
affected while hand and wrist 
movement are not affected.

(2)	 If the VA examiner determines 
that the middle radicular group is 
involved, he or she should state 
whether the paralysis is complete 
or incomplete.  If incomplete, the 
VA examiner should state whether 
the symptomatology is moderate or 
severe.

In addressing whether paralysis is 
complete, the VA examiner should 
specifically address the following 
symptoms:  adduction, abduction 
and rotation of arm, flexion of 
elbow, and extension of wrist lost 
or severely affected.

(3)	 If the VA examiner determines 
that the lower radicular group is 
involved, he or she should state 
whether the paralysis is complete 
or incomplete.  If incomplete, the 
VA examiner should state whether 
the symptomatology is moderate or 
severe.

In addressing whether paralysis is 
complete, the VA examiner should 
specifically address the following 
symptoms:  all intrinsic muscles 
of hand and some or all of flexors 
of wrist and fingers, paralyzed 
(substantial loss of use of hand).

(4)	If all radicular groups are 
affected, the VA examiner should 
state such, and address whether 
paralysis of the Veteran's right 
arm is complete or incomplete.  If 
incomplete, the VA examiner should 
state whether the symptomatology 
is moderate or severe in degree. 

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

2.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim of an increased initial 
evaluation in excess of 30 percent for 
service-connected radiculopathy of the right 
hand and arm secondary to service-connected 
arthritis and spinal stenosis of the cervical 
spine.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

